Citation Nr: 0427008	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  00-10 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Eldon E. Nygaard, Attorney at 
Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from June 1942 to October 
1945.  The veteran died in October 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the benefit sought on 
appeal.  The appellant is the veteran's widow.

In an April 2001 decision, the Board denied the appellant's 
September 1999 request to reopen her claim for service 
connection of the veteran's death.  The appellant appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In January 2002, the Court vacated 
the April 2001 Board decision with respect to the issue 
presently on appeal, and remanded the matter back to the 
Board for development consistent with the Joint Motion for 
Remand and to Stay Proceedings (Motion).  The appellant's 
appeal was returned to the Board for consideration of the 
Veterans Claims Assistance Act of 2000 and readjudication.  

In a November 2002 decision, the Board again denied the 
appellant's claim to reopen her previously denied claim of 
service connection for the veteran's death.  The veteran 
appealed that decision to the Court.  In June 2003, the Court 
vacated the November 2002 Board decision with respect to the 
issue presently on appeal, and remanded the matter back to 
the Board for development consistent with the Joint Motion 
for Remand (Motion).  Of particular relevance, the Motion 
stated that the Board failed to adequately address the notice 
requirements of the VCAA.  Specifically, the Motion stated 
that the Board failed to discuss the provisions of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which require 
that notice to the appellant must provide the information or 
evidence necessary to substantiate her claim and must 
indicate which portion of any such information or evidence is 
to be provided by the appellant and VA.  The appellant's 
appeal was returned to the Board for additional development 
and readjudication.  


REMAND

The appellant essentially requests that the Board reopen her 
claim of entitlement to service connection for the cause of 
the veteran's death on the basis that she has submitted new 
and material evidence not only sufficient to reopen her 
claim, but also sufficient to grant service connection.  A 
review of the record leads the Board to conclude that 
additional development is necessary in this case before 
proceeding with appellate disposition, as the record does not 
contain sufficient development to render a decision as to the 
veteran's claim at this time.

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the 
appellant's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  

A review of the claims file does not reflect that the 
appellant was properly advised of the changes brought about 
by the VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  In 
this regard, the Board observes that the RO, with respect to 
the appellant's claim to reopen a previously denied claim of 
entitlement to service connection for the cause of the 
veteran's death, failed to inform the appellant of the 
information and evidence needed to substantiate her claim, 
the appellant's rights and responsibilities under the VCAA 
(including an explanation of the provisions of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)), and whose responsibility 
it would be to obtain evidence, as the VCAA was not yet 
enacted prior to the issuance of the statement of the case.  
As a consequence, the appellant's claim was certified to the 
Board without the appellant being given appropriate notice of 
her rights and responsibilities, and VA's responsibilities 
under the VCAA.   However, the Board cannot correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  For example, notification of the statutory 
provisions, without a discussion of the necessary evidence to 
be obtained with regard to the specific issue before the 
Board, is insufficient for purposes of compliance with the 
VCAA.  In short, the Court has indicated that the VA must 
satisfy its duty to notify the appellant as to what is needed 
to substantiate her claim and its duty to notify the 
appellant of VA's responsibilities in assisting the appellant 
in the development of her claim.  As such, given the guidance 
from the Court, this procedural error must be addressed prior 
to final appellate review.   

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of a VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, supra.  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 30 
days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided a claimant 
one year to submit evidence.  Therefore, at this point in 
time, the Board cannot provide notice to the appellant of the 
provisions of the VCAA.  

In addition, the Board notes that, in a decision promulgated 
on September 23, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d. 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled American 
Veterans, supra (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to the 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Since this 
case is being returned to the RO in order to inform the 
appellant of the information or evidence necessary to 
substantiate her claim and which evidence the VA would seek 
to provide and which evidence the appellant was to provide, 
the RO will be able to provide notice consistent with this 
recent Federal Circuit Court case, including informing the 
appellant that a full year is allowed to respond to a VCAA 
notice.   

Accordingly, notwithstanding the efforts undertaken to 
prepare these claims for appellate review, the Board finds 
that a remand is in order to ensure full and complete 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions enacted by the VCAA.  

Therefore, it is the Board's opinion that in order to give 
the appellant every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the information and evidence, 
if any, the appellant is expected to 
provide in support of her claim and the 
evidence, if any, that the RO will obtain 
for her.  See Quartuccio v. Principi, 
supra.  Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans v. 
Secretary of Veterans Affairs, supra and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, supra.  

In particular, the RO is requested to 
send the appellant notice of the 
provisions of the VCAA, the kind of 
information and evidence needed from her, 
and what she could do to help her claim, 
as well as her and the VA's 
responsibilities in obtaining evidence.  
She should be given an opportunity to 
supply additional information, evidence, 
and/or argument and to identify 
additional evidence for VA to obtain 
regarding the appellant's claim of new 
and material evidence to reopen a 
previously denied claim of entitlement to 
service connection for the cause of the 
veteran's death.  The RO should then 
obtain any referenced records.  All new 
evidence and/or arguments must be 
associated with the appellant's claims 
folder.

2.  The RO should review the appellant's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




